 USDC IN/ND case 2:20-cv-00462-TLS-JPK document 1 filed 12/17/20 page 1 of 7


                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


 ASHLEY M. JONES,

            Plaintiff,                               CIVIL COMPLAINT

 v.
                                                     CASE NO. 2:20-cv-00462
 FIRST CREDIT SERVICES, INC.,

            Defendant.                               DEMAND FOR JURY TRIAL


                                          COMPLAINT

       NOW COMES Plaintiff, ASHLEY M. JONES (“Plaintiff”), by and through her attorneys,

Consumer Law Partners, LLC, complaining as to the conduct of FIRST CREDIT SERVICES,

INC. (“Defendant”), as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business within the Northern District of Indiana and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Northern District of Indiana.




                                                 1
    USDC IN/ND case 2:20-cv-00462-TLS-JPK document 1 filed 12/17/20 page 2 of 7


                                                  PARTIES

           4.       Plaintiff is a consumer over 18-years-of-age residing in Porter County, Indiana,

which is located within the Northern District of Indiana.

           5.       Defendant “has remained a leading provider of business process outsourcing, A/R

management, and debt collection services for many of the most recognized brands serving

consumers throughout the United States.” 1 Defendant is a corporation organized under the laws

of the state of New York with its principal place of business located at 9 Wills Way, Piscataway,

New Jersey 08854. Defendant’s registered agent in Indiana is Corporation Service Company,

located at 135 North Pennsylvania Street, Suite 1610, Indianapolis, Indiana 46204. Defendant

regularly collects upon consumers located within the State of Indiana.

           6.       Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                   FACTS SUPPORTING CAUSES OF ACTION

           7.       The instant action arises out of Defendant’s attempts to collect upon a purportedly

outstanding consumer debt said to be owed by Plaintiff to Anytime Fitness (“subject debt”).

           8.       On or about December 3, 2020, Defendant sent or caused to be sent to Plaintiff a

collection letter (the “collection letter”) seeking collection of the subject debt.

           9.       This collection letter was the first written communication Plaintiff received from

Defendant in connection with the subject debt.




1
    https://www.firstcreditonline.com/about-us/


                                                     2
USDC IN/ND case 2:20-cv-00462-TLS-JPK document 1 filed 12/17/20 page 3 of 7
 USDC IN/ND case 2:20-cv-00462-TLS-JPK document 1 filed 12/17/20 page 4 of 7


          18.      After a reasonable time to conduct discovery, Plaintiff believes she can prove that

all actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or

with knowledge that its actions were taken in violation of the law.

          19.      Defendant’s conduct was misleading to Plaintiff, and is similarly misleading and

confusing to the unsophisticated consumer, as it inappropriately asserts that Defendant is entitled

to collect the impermissible convenience fee.

          20.      Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect the subject debt from her using abusive, deceptive and unlawful

means, and ultimately cause her unwarranted financial harm.

          21.      Plaintiff has further suffered a violation of her state and federally protected interests

as a result of Defendant’s conduct.

          22.      Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

          23.      Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collectors from engaging in the unlawful collection practices described in this Complaint, supra.

                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

          24.      Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set forth

herein.

          25.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

          26.      Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.




                                                      4
    USDC IN/ND case 2:20-cv-00462-TLS-JPK document 1 filed 12/17/20 page 5 of 7


           27.     Defendant is engaged in the business of regularly collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt

collection is the primary purpose of its business. Defendant has also been a member of the

Association of Credit and Collection Professionals (“ACA”) since 2000. 2

           28.     The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

                   a.       Violations of the FDCPA § 1692e

           29.     The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”

           30.     In addition, this section enumerates specific violations, such as:

                   “The false representation of – the character, amount, or legal status of
                   any debt.” 15 U.S.C. § 1692e(2)(A);

                   “The use of any false representation or deceptive means to collect or
                   attempt to collect any debt or to obtain information concerning a
                   consumer.” 15 U.S.C. §1692e(10).

           31.     Defendant violated §§ 1692e, e(2)(A), e(10) by deceptively attempting to collect

the subject debt through its representation that Plaintiff would be charged a convenience fee. Such

a fee is not authorized by any agreement between Plaintiff and the original creditor, nor is it

authorized as a matter of law or otherwise. Therefore, Defendant’s attempt to collect upon these

fees without any further explanation of what that balance or rate represented, was a false and

deceptive attempt to collect upon the subject debt.



2
    http://www.acainternational.org/search#memberdirectory


                                                        5
 USDC IN/ND case 2:20-cv-00462-TLS-JPK document 1 filed 12/17/20 page 6 of 7


        32.     Defendant was not entitled to collect the convenience fee from Plaintiff in

connection with the subject debt, ultimately attempting to induce a greater payment from Plaintiff

than it is otherwise entitled to collect.

        33.     Defendant knows that its representations to consumers concerning the fees being

collected, and the consumer’s rights under the FDCPA, cannot be false, deceptive and/or

misleading.

        34.     Defendant further violated §1692e through its deceptive and misleading portal.

Given Defendant’s blanket $5.65 convenience fee, as well as the fact that the Portal fails to notate

that the convenience fee is in connection with some form of a payment processing fee, it is clear

that any payment submitted through Defendant’s website would go directly to Defendant, and thus,

the convenience fee was not a pass-through fee, but rather a convenience fee imposed by Defendant

in an effort to collect an amount above and beyond what was expressly authorized by the

underlying agreement between Plaintiff and the original creditor.

                b.      Violations of the FDCPA § 1692f

        35.     The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

        36.     Moreover, under §1692f(1), a debt collector is prohibited from collecting “any

amount (including any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the debt or permitted by

law.”

        37.     Defendant violated §§ 1692f and f(1) when it attempted to collect the convenience

fee, despite the fact that said fee was not expressly authorized by the agreement creating the subject

debt, nor authorized by law.




                                                  6
 USDC IN/ND case 2:20-cv-00462-TLS-JPK document 1 filed 12/17/20 page 7 of 7


       38.    As set forth herein, Plaintiff has bene harmed and has suffered damage as a result

of Defendant’s unlawful collection practices.

   WHEREFORE, Plaintiff, ASHLEY M. JONES, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 17th day of December, 2020.              Respectfully Submitted,

                                                     /s/ Taxiarchis Hatzidimitriadis
                                                    Taxiarchis Hatzidimitriadis #6319225
                                                    David S. Klain #0066305
                                                    CONSUMER LAW PARTNERS, LLC
                                                    333 N. Michigan Ave., Suite 1300
                                                    Chicago, Illinois 60601
                                                    (267) 422-1000 (phone)
                                                    (267) 422-2000 (fax)
                                                    teddy@consumerlawpartners.com

                                                    Attorneys for Plaintiff, Ashley M. Jones




                                                7
